498 F.2d 1088
1974-2 Trade Cases   75,198
LOVE TELEVISION & STEREO RENTAL, INC., et al., Petitioners,v.FEDERAL TRADE COMMISSION, Respondent.
No. 73-3898 Summary Calendar.*
United States Court of Appeals, Fifth Circuit.
Aug. 15, 1974.

Walter B. McClelland, E. Speer Mabry, III, Atlanta, Ga., for petitioners.
Charles A. Tobin, Secretary, Federal Trade Comm., Washington, D. C., Gerald Harwood, William A. Doying, Federal Trade Commission, Washington, D. C., for respondent.
Before GEWIN, GODBOLD and CLARK, Circuit Judges.
PER CURIAM:


1
Petitioners seek a review of the refusal by the Federal Trade Commission to reopen and modify its cease and desist order of July 11, 1972 pursuant to a consent order entered by it.  The refusal to reopen or modify the order is not reviewable by this court and the petition is dismissed.  See Martin Marietta Corp. v. F. T. C., 376 F.2d 430, 433 (7th Cir.), cert. denied, 389 U.S. 923, 88 S.Ct. 237, 19 L.Ed.2d 265 (1967); Rettinger v. F. T. C., 392 F.2d 454, 457 (2d Cir. 1968).1


2
Petition dismissed.



*
 Rule 18, 5th Cir.  See Isbell Enterprises, Inc. v. Citizens Casualty Co. of New York et al., 5th Cir. 1970, 431 F.2d 409, Part I


1
 Our dismissal is without prejudice to a request by petitioners for relief in the district court.  See Rettinger v. F. T. C., 392 F.2d 454 (2d Cir. 1968)